         Case 1:19-cr-02032-SMJ    ECF No. 296   filed 01/15/21   PageID.2932 Page 1 of 7




1                                                                               FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

2
                                                                       Jan 15, 2021
3                         UNITED STATES DISTRICT COURT                     SEAN F. MCAVOY, CLERK


                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                    No.    1:19-cr-02032-SMJ-1
5                                                        1:19-cr-02032-SMJ-2
                                  Plaintiff,
6                                                 ORDER GRANTING DEFENDANT
                   v.                             DONOVAN QUINN CARTER
7                                                 CLOUD’S (02) MOTION TO
     JAMES DEAN CLOUD (01) and                    CONTINUE
8    DONOVAN QUINN CARTER
     CLOUD (02),                                  AMENDED1 CASE
9                                                 MANAGEMENT ORDER
                                  Defendants.
10

11           Before the Court, without oral argument, is Defendant Donovan Quinn

12   Carter Cloud (02)’s Motion to Continue Trial, ECF No. 274. Defendant James

13   Dean Cloud moved to join, ECF No. 279, which this court granted, ECF No. 283.

14   Defense counsel Richard A. Smith and Mark A. Larranga request a continuance of

15   the pretrial motions filing deadline, the pretrial conference, and the trial, to allow

16   more time to examine discovery, prepare any related motions, and prepare for

17   trial. Additionally, defense counsel indicate additional time is needed given the

18   disruptions caused by the ongoing Coronavirus Disease 2019 (COVID-19)

19   pandemic. ECF No. 274. Defendant Cloud (02) supports counsel’s request for a

20   1
      This Order amends and supersedes in part the Court’s original Case Management
     Orders, ECF Nos. 31, 45.


     AMENDED CASE MANAGEMENT ORDER – 1
      Case 1:19-cr-02032-SMJ     ECF No. 296    filed 01/15/21   PageID.2933 Page 2 of 7




1    trial continuance for the articulated reasons. ECF No. 288. Defendant Cloud (01)

2    orally agreed to the continuance, but counsel has been unable to contact him to

3    obtain a statement of reasons in support due to communication restrictions

4    stemming from the pandemic. Tr. (Dec. 15, 2020); ECF No. 287, 290, 291 & 293.

5    To date, the Court has not received Defendant Cloud (01)’s statement of reasons

6    in support, but because trial is set for next week, the Court will move forward with

7    granting the continuance as previously agreed. Tr. (Dec. 15, 2020). Assistant U.S.

8    Attorney Richard C. Burson and Thomas J. Hanlon, appearing on behalf of the

9    Government, do not oppose the request. Tr. (Dec. 15, 2020).

10         A Third Superseding Indictment was filed against Defendants (01) and (02)

11   on November 17, 2020. ECF No. 242. Defense counsel Richard A. Smith

12   appeared for Defendant Cloud (02) on February 13, 2020. ECF No. 142. Lorinda

13   M. Youngcourt and Jeremy B. Sporn appeared for Defendant Cloud (01) on

14   February 12, 2020. ECF No. 140. This is Defendant Cloud’s (02) third request for

15   a continuance. This is the fourth overall request for a continuance in this matter.

16         To ensure defense counsel is afforded adequate time to review discovery,

17   prepare any pretrial motions, conduct investigation, and prepare for trial, the Court

18   grants the motion, extends the pretrial motion deadline, and resets the currently-

19   scheduled pretrial conference and trial dates. The Court finds that Defendants’

20   continuance request is knowing, intelligent, and voluntary, and that the ends of




     AMENDED CASE MANAGEMENT ORDER – 2
      Case 1:19-cr-02032-SMJ     ECF No. 296    filed 01/15/21   PageID.2934 Page 3 of 7




1    justice served by granting a continuance outweigh the best interest of the public

2    and Defendants in a speedy trial. The delay resulting from Defendants’ motion is

3    therefore excluded under the Speedy Trial Act.

4          Counsel are advised that successive continuance requests will be closely

5    scrutinized for the necessity of more time to effectively prepare, taking into

6    account the exercise of due diligence. Furthermore, to ensure this matter is

7    resolved in an expeditious manner, and given the length of the continuance now

8    granted, the Court considers it appropriate to schedule intermediate status

9    conferences. At these conferences the parties should appear and be prepared to

10   discuss the status of the case, trial preparation, anticipated motions, and any other

11   matter that may affect trial readiness.

12         Having considered the parties’ proposed case schedule and deadlines, the

13   Court now enters the following Amended Case Management Order, which sets

14   forth the deadlines, hearings, and requirements the parties will observe in this

15   matter. To the extent this Order conflicts with any previously entered Orders in

16   this matter, this Order shall govern. All counsel are expected to carefully read and

17   abide by this Order and such provisions of the current CMO which have not been

18   superseded hereby. The Court will grant relief from the requirements in this Order

19   only upon motion and good cause shown.

20         Accordingly, IT IS HEREBY ORDERED:




     AMENDED CASE MANAGEMENT ORDER – 3
     Case 1:19-cr-02032-SMJ   ECF No. 296    filed 01/15/21   PageID.2935 Page 4 of 7




1        1.    Defendants Clouds’ (01) & (02) Motion to Continue Trial, ECF No.

2              274, is GRANTED.

3        2.    The Court finds, given defense counsel’s need for time to review

4              discovery, prepare any pretrial motions, conduct investigation, and

5              prepare for trial, that failing to grant a continuance would result in a

6              miscarriage of justice and would deny defense counsel the reasonable

7              time necessary for effective preparation, taking into account the

8              exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(i), (iv). The

9              Court, therefore, finds the ends of justice served by granting a

10             continuance in this matter outweigh the best interest of the public and

11             Defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

12       3.    Original CMO. Counsel must review the provisions of the original

13             June 18, 2019 CMO, ECF No. 31, and July 8, 2019 CMO, ECF No.

14             45, and abide by those procedures which remain in full force and

15             effect and are incorporated herein except for the new compliance

16             deadlines in the following Summary of Amended Deadlines.

17       4.    Pretrial Conference

18             A.    A pretrial conference in this matter is SET for January 25,

19                   2022 at 9:00 A.M. in YAKIMA. At this hearing, the Court

20                   will hear ALL pretrial motions that are noted for oral




     AMENDED CASE MANAGEMENT ORDER – 4
      Case 1:19-cr-02032-SMJ   ECF No. 296   filed 01/15/21   PageID.2936 Page 5 of 7




1                     argument.

2               B.    All Pretrial Conferences are scheduled to last no more than

3                     thirty (30) minutes, with each side allotted fifteen (15)

4                     minutes to present their own motions and resist motions by

5                     opposing counsel. If any party anticipates requiring longer than

6                     fifteen minutes, that party must notify the Courtroom Deputy

7                     at least seven (7) days prior to the hearing. Any party who

8                     fails to provide this notice will be limited to fifteen (15)

9                     minutes.

10        5.    Trial. The current trial date of January 19, 2021 is STRICKEN and

11              RESET to February 28, 2022, at 9:00 A.M. in YAKIMA. The final

12              pretrial conference will begin at 8:30 A.M.

13        6.    Pursuant to 18 U.S.C. § 3161(h)(7)(B)(i) and (iv), the Court

14              DECLARES EXCLUDABLE from Speedy Trial Act calculations

15              the period from December 8, 2020, the date defense counsel moved

16              to continue, through February 28, 2022, the new trial date, as the

17              period of delay granted for adequate preparation by counsel.

18   //

19   //

20   //




     AMENDED CASE MANAGEMENT ORDER – 5
         Case 1:19-cr-02032-SMJ    ECF No. 296    filed 01/15/21    PageID.2937 Page 6 of 7




1             7.     Summary of Deadlines

2        Status Conference:2                                           May 18, 2021
                                                                   10:00 A.M. - Yakima
3                                                                      July 20, 2021
         Status Conference:
                                                                    9:00 A.M. - Yakima
4        Rule 16 expert summaries produced to other
         parties and email to Court:
5                     USAO’s Experts:                                August 6, 2021
                      Defendant’s Experts:                           August 20, 2021
6                     USAO’s Rebuttal Experts:                       August 27, 2021
         Discovery Deadline                                          October 1, 2021
7
                                                                    October 19, 2021
         Status Conference:
                                                                   9:00 A.M. - Yakima
8
         Jury Questionnaire: Motion and Briefing
                                                                    October 25, 2021
9        Deadline
         CIs’ identities and willingness to be interviewed
                                                                    December 3, 2021
10       disclosed to Defendants (if applicable)
         Grand jury transcripts produced to Defendants
11                     Case Agent:                                  December 3, 2021
                       CIs:                                         December 3, 2021
12                     Other Witnesses:                             December 3, 2021
         Government’s FRE 404(b) Notice                             December 3, 2021
13                                                                 December 21, 2021
         Status Conference:
                                                                   9:00 A.M. - Yakima
14

15

16

17   2
       Generally, all motions set for oral argument shall be noted for a hearing at a
     status conference or pretrial conference provided in this summary of deadlines.
18   Any motion set for oral argument shall be filed at least five-weeks prior to any
     status conference. Given the nature of this case, the responding party shall have
19   two weeks to respond, and the moving party shall have one week to reply. Unless
     a party moves for the Court to hear a motion on an expedited basis, the Court shall
20   require the parties to follow this briefing schedule for any motions set for oral
     argument.


     AMENDED CASE MANAGEMENT ORDER – 6
     Case 1:19-cr-02032-SMJ     ECF No. 296    filed 01/15/21   PageID.2938 Page 7 of 7




1    All pretrial motions, including discovery
     motions, Daubert motions, and motions in
2    limine, filed-limited to legal issues, facts,               January 4, 2022
     evidence, and discovery obtained/disclosed after
3    September 17, 2021
     Exhibit lists filed and emailed to the Court              January 7, 2022
4    Witness lists filed and emailed to the Court              January 7, 2022
     Government’s Henthorn Disclosure Deadline                January 14, 2022
5
     PRETRIAL CONFERENCE                                      January 25, 2022
     Deadline for motions to continue trial                 9:00 A.M. - YAKIMA
6
     Trial briefs, jury instructions, verdict forms, and
                                                                February 7, 2022
7    requested voir dire filed and emailed to the Court
     Witness Names Provided to Defendants. See
                                                                February 14, 2022
8    ECF No. 239.
     Exhibit binders delivered to all parties and to the
                                                                February 18, 2022
9    Court
     Delivery of JERS-compatible digital evidence
                                                                February 18, 2022
10   files to the Courtroom Deputy
     Trial notices filed with the Court                       February 18, 2022
11   Technology readiness meeting (in-person)                 February 22, 2022
                                                              February 28, 2022
12   JURY TRIAL
                                                            9:00 A.M. - YAKIMA
13
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order
14
     and provide copies to all counsel, the U.S. Probation Office, and the U.S.
15
     Marshals Service.
16
           DATED this 15th day of January 2021.
17
                         ____________________________
18
                         SALVADOR MENDOZA, JR.
                         United States District Judge
19

20



     AMENDED CASE MANAGEMENT ORDER – 7
